Citation Nr: 1401206	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-41 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Paul, Minnesota, VARO.  In March 2012, a videoconference Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted medical evidence from his treating physicians and a letter from a former co-worker with a waiver of RO initial consideration.  Additional medical evidence (VA treatment records) was subsequently added to the electronic record without the Veteran's waiver of RO initial consideration.  As this matter is being remanded anyway, the RO will have opportunity to consider all the additional evidence in the first instance.  

At the March 2012 videoconference hearing, the Veteran noted that he had pending service connection claims for right and left ankle disabilities that could be inextricably intertwined with his request for TDIU.  Those claims have since been adjudicated/denied; in June 2012 the Veteran was notified, and did not initiate an appeal of, the denials.  Those claims are no longer material to the claim for TDIU.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's last VA examination related to the matter on appeal was in April 2011.  At the March 2012 videoconference hearing he submitted a letter from one of his treating physicians, N. P. C., M. D., stating   Dr. N. P. C. stated that "it is likely that [the Veteran] has had some progression of his chronic illnesses" (including his service-connected coronary artery disease, type 2 diabetes mellitus, hypertension, and peripheral neuropathy).  Given the allegation of worsening, a contemporaneous examination to assess the impact of the Veteran's service-connected disabilities on his employability is needed.

Furthermore, the record reflects that the Veteran receives most of his treatment from providers outside the VA system.  Records of such treatment are likely to contain information pertinent to the matter on appeal, VA has an obligation to secure them for the record.  38 C.F.R. § 3.159(c)(1).  The record also reflects that the Veteran has sought VA treatment for his disabilities.  Updated records of VA treatment the Veteran has received for his service-connected disabilities are also likely to contain pertinent information, are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his service connected disabilities and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received.  The RO should secure for the record copies of the complete clinical records of all such evaluations and treatment from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The RO should then arrange for the Veteran to be examined an endocrinologist to assess the impact his service-connected disabilities (type 2 diabetes mellitus, tinnitus, hypertension, peripheral neuropathy of the upper and lower extremities, coronary artery disease, bilateral hearing loss, and erectile dysfunction), combined, have on his ability to maintain employment.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  

The examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment and opine regarding the restrictions and limitations on employment that result from the combined effect of the Veteran's service connected disabilities (including specific comment on the Veteran's own reports regarding the impact of the disabilities on employment).  

The examiner should offer examples of the types of employment that would be precluded by the service-connected disabilities and the types of employment that remain feasible despite the combined effect of the service connected disabilities.  The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim for a TDIU rating.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

